Citation Nr: 0804237	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation as the 
helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1953, from May 1953 to February 1960, and from April 1963 to 
August 1970.  The veteran had decorated combat service.  He 
died in June 1996.  The appellant is the veteran's son. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran appeared and testified at a video conference 
personal hearing from the RO in Montgomery, Alabama, before 
the undersigned Acting Veterans Law Judge in Washington, DC.  
A transcript of the hearing has been added to the record.


FINDINGS OF FACT

1.  The appellant was born in March 1956.

2.  The veteran died in June 1996.

3.  The appellant testified that he was married in 1976 and 
remained married until June 2004, after the death of the 
veteran in June 1996. 

4.  In June 2004, the appellant's marriage was dissolved by a 
divorce decree by a state court; and there is no evidence 
that the appellant's marriage was voided or annulled by 
competent legal authority, or that the marriage was obtained 
through fraud by either party or by collusion.  


CONCLUSION OF LAW

The appellant is not entitled to dependency and indemnity 
compensation as the helpless child of the veteran.  38 
U.S.C.A. §§ 101, 1318, 1542 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.55, 3.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, notice under the Veterans 
Claims Assistance Act of 2000 was provided in an August 2004 
letter, which was provided prior to the August 2004 
adjudication of the claim.  

In this case, Veterans Claims Assistance Act of 2000 notice 
is not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  As the analysis below 
demonstrates, because of the appellant's marriage, he is not 
entitled to dependency and indemnity compensation as the 
helpless child of the veteran as a matter of law.

In part, an eligible child of a veteran may be entitled to 
dependency and indemnity compensation if at the time of the 
veteran's death he was totally disabled for a continuous 
period of a least 10 years immediately preceding death.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2007).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be "unmarried" and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1).  

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or has 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion, none of which applies in this appellant's case.  
38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  Since the 
appellant's marriage was terminated by divorce in June 2004 
and not prior to November 1, 1990, the provisions of 38 
U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(2), pertaining to a 
marriage of a child terminated prior to November 1, 1990, do 
not apply.  

The appellant, the son of the veteran, seeks dependency and 
indemnity compensation as the helpless child of the deceased 
veteran.  The veteran died in June 1996.  The appellant 
contends that he has been totally disabled since age eight 
due to a brain tumor.  The appellant further contends that he 
felt that his marriage in approximately 1976 at age 20 was 
forced upon him.

The undisputed facts are that the appellant, who is the 
veteran's son, was born in March 1956.  The appellant 
testified that he was married in approximately 1976 at age 
20.  A state court decree reflects that, in June 2004, the 
appellant's marriage was dissolved by a divorce decree.  
There  is no evidence of record to indicate that the marriage 
was voided or annulled.

At the video conference personal hearing before the 
undersigned in August 2007, the appellant testified that he 
was married in approximately 1976 at age 20; he felt that the 
marriage was forced upon him; he intermittently lived with 
his spouse, and they lived apart when the spouse left the 
state for the last eight years of marriage; and his marriage 
ended in divorce in June 2004.  

Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. § 
3.55(b)(1), the only legal grounds for entitlement to 
dependency and indemnity compensation for a child of a 
deceased veteran, including a helpless child, are if the 
marriage was void or has been annulled by a court having 
basic authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  According to the 
state court, the appellant's marriage was dissolved by a 
divorce decree in June 2004, not by annulment, and there is 
no evidence of record that the marriage was void.  

In addition, notwithstanding the appellant's general 
testimony to the effect that as a young man there was family 
and social pressure to marry the pregnant and minor mother of 
his child, there is no evidence that the appellant's marriage 
was obtained through fraud by either party or by collusion.  
It is of note that the appellant was not divorced until 2004, 
which is, notably, 28 years after the date of marriage.  Even 
according to the appellant's testimony, he was not separated 
from his spouse until the last eight years of marriage when 
the spouse moved to another state.  

For these reasons the Board finds that, on the basis of the 
evidence of record, and in accordance with the controlling 
law and regulations, the appellant's eligibility for 
dependency and indemnity compensation is precluded as a 
matter of law.  Because of the appellant's disqualifying 
marital impediment, the Board does not reach the further 
questions, such as consideration of factors to determine 
whether the appellant became permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  See 38 C.F.R. § 3.356(a) 
(2007).  Where, as here, the law, and not the facts, is 
dispositive, the claim is denied because of the lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Dependency and indemnity compensation as the helpless child 
of the deceased veteran is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


